Filed 5/13/21 P. v. Wells CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B309739

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA079985)
           v.

 DARRIS WELLS, JR.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Sean D. Coen, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
    PROCEDURAL BACKGROUND AND DISCUSSION
       On September 5, 2006, defendant pleaded guilty to
attempted murder (Pen. Code,1 § 664–187, subd. (a)), and
admitted special allegations of discharge of a firearm (§ 12022.53,
subd. (c)) and infliction of great bodily injury (§ 12022.7).2 The
trial court sentenced defendant to 32 years, 20 of which
constituted the firearm enhancement.
       On August 11, 2020, defendant filed a motion to strike the
firearm enhancement under the trial court’s authority pursuant
to section 12022.53, subdivision (h), which was enacted in 2017
through Senate Bill No. 620 (Stats. 2017, ch. 682, § 2.) The trial
court denied the motion on November 12, 2020, stating it had no
jurisdiction because defendant’s judgment already was final. The
court further stated that even if it had jurisdiction, it would not
exercise its discretion to strike the enhancement.3 Defendant
timely appealed.
       We appointed counsel, who filed a brief identifying
no issues and asking us to follow the procedures under


      1Further unspecified statutory citations are to the
Penal Code.
      2 Contrary to the reporter’s transcript, the minute order
indicates that defendant pleaded no contest to the attempted
murder charge, and admitted to an enhancement under
section 12022.53, subdivision (b), not subdivision (c). We
need not resolve this discrepancy for purposes of this appeal.
      3 The trial court also conducted a hearing pursuant to
People v. Franklin (2016) 63 Cal.4th 261, and ordered the
mitigation material submitted by defendant and a transcript of
the proceedings forwarded to the Department of Corrections and
Rehabilitation.




                                    2
People v. Serrano (2012) 211 Cal.App.4th 496. We notified
defendant that he could file a supplemental brief. He did not do
so.
       We thus have no independent duty to review the record for
arguable issues. (People v. Cole (2020) 52 Cal.App.5th 1023,
1034, review granted Oct. 14, 2020, S264278 [“[W]e reject the
notion that the Constitution compels the adoption or extension of
[People v. Wende (1979) 25 Cal.3d 436] procedures (or any subset
of them) for appeals other than a criminal defendant’s first
appeal of right because, beyond that appeal, there is no right to
the effective assistance of counsel.”].) We dismiss this appeal as
abandoned. (Cole, at p. 1023, review granted.)

                         DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.



                                           BENDIX, J.


We concur:



          ROTHSCHILD, P. J.                FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    3